Citation Nr: 0709814	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  06-06 392	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE


Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percnet disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.





INTRODUCTION

This matter comes before the Board on appeal from a 
determination of the Ft. Harrison, Montana, Regional Office.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 19688 to April 1970.

2.	In March 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant[, through his authorized representative,] that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant (, 
through his/her authorized representative,) has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


